Citation Nr: 1515659	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational benefits in excess of 48 months under Chapter 33, Title 38 of the United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Army National Guard from October 2001 to July 2002, March 2003 to July 2004, and October 2004 to January 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decisional letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The claim was previously before the Board in November 2013 when it was remanded for additional development.


FINDING OF FACT

Based on the Veteran's prior use of 56 months and 8 days of entitlement (31 months and 25 days entitlement under the Vietnam Era GI Bill (Chapter 34) and 16 months and 5 days entitlement under the Vocational, Rehabilitative, and Employment (Chapter 31) program), the Veteran is not eligible for educational benefits under the provisions of 38 U.S.C.A. Chapter 33.


CONCLUSION OF LAW

The criteria for educational benefits in excess of 48 months under Chapter 33, Title 38 of the United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. § 3695 (West 2014); 38 C.F.R. §§ 21.4020, 21.9500-21.9770 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that Veterans Claims Assistance Act (VCAA) notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).

In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure for claims was contained in 38 C.F.R. § 21.1031 and not the VCAA.  See 38 C.F.R. § 21.9510 (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33).  In addition, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Education Benefits

The Veteran asserts that he has remaining entitlement to benefits for educational assistance under the Post-9/11 GI Bill.  He argues that he has "used less than 31 months and 25 days of Vietnam Era GI Bill, but the VA Education Center cannot confirm this."  See VA Form 9, Appeal to Board of Veterans' Appeals (Board), March 2013.  He requests "an audit of the transcripts that were used to determine his disqualification for the post 9/11 GI Bill."  See Notice of Disagreement, October 2012.  

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-24, with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770. 

Under the law, a person is limited in the total amount of VA educational benefits they may receive under two or more programs.  The aggregate period for which any person may receive assistance under 38 U.S.C. Chapter 31 (Vocational and Rehabilitation Education Services Program) in combination with Chapter 30 (Montgomery GI Bill) and Chapter 33 (Post-9/11 GI Bill) may not exceed 48 months (or the part-time equivalent), unless the Secretary determines that additional months of benefits under Chapter 31 are necessary to accomplish the purposes of a rehabilitation program.  See 38 U.S.C.A. § 3695. 

The RO's September 2012 decisional letter determined that the Veteran did not qualify for the Post-9/11 GI Bill because he had exhausted all of his education benefits under multiple VA education programs.  The January 2013 Statement of the Case further stated that the Veteran used the maximum allowable 48 months of entitlement (31 months and 25 days entitlement under the Vietnam Era GI Bill (Chapter 34) and 16 months and 5 days entitlement under the Vocational, Rehabilitative, and Employment (Chapter 31) program); hence, there was no remaining entitlement for the Veteran to use under the Post-9/11 GI Bill.  

Pursuant to the November 2013 Board remand, the records of the Veteran's Chapter 31 and 34 enrollments were associated with the claims file and a comprehensive audit was prepared of the benefits used.  The records and the audit reveal that the Veteran utilized 36 months and 15 days of entitlement under Chapter 34 with enrollments at Big Bend Community College, Solano Community College, Hartnell College, Napa Valley College, and Diablo Valley College.  Under the Chapter 31 program the Veteran used 19 months and 23 days of entitlement with enrollment at Carrington College.  The Veteran received a combined total of 56 months and 8 days of entitlement.  The Veteran has not disputed the enrollments identified.

The United States Supreme Court has held that "payments of money from the Federal Treasury are limited to those authorized by statute."  See OPM v. Richmond, 496 U.S. 414, 416 (1990); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that Richmond meant VA could not pay benefits unless authorized by Congress).  There is no basis in law or fact whereby the Veteran may be granted more than 48 months of combined education benefits.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to additional educational assistance under 38 U.S.C.A. Chapter 33, must be denied.

Lastly, the Board acknowledges that 38 U.S.C.A. § 3695(b) permits the provision of additional benefits under Chapter 31 if the Secretary determines that such benefits are necessary to accomplish the purposes of the rehabilitation program.  Additional benefits under Chapter 31 are outside of the scope of the instant appeal, which is limited to additional benefits under Chapter 33. 


ORDER

Entitlement to educational benefits in excess of 48 months under Chapter 33, Title 38 of the United States Code (Post-9/11 GI Bill), is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


